Citation Nr: 0636554	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for a respiratory 
condition (claimed as chronic obstructive pulmonary disease 
(COPD)).

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for an anxiety 
disorder.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran has verified active duty for training (ADT) from 
November 1975 to March 1976.  The veteran also has unverified 
periods of active and inactive duty with the Army National 
Guard from August 1975 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The issue of service connection for a heart condition is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A current low back condition is not shown by competent 
medical evidence to be related to service, or to a service-
connected disability.

2.  A current right ankle condition is not shown by competent 
medical evidence to be related to service, or to a service-
connected disability.

3.  A current respiratory condition is not shown by competent 
medical evidence to be related to service, or to a service-
connected disability.

4.  A current anxiety disorder is not shown by competent 
medical evidence to be related to service, or to a service-
connected disability.
 
5.  A current diagnosis of PTSD is not shown by competent 
medical evidence to be related to service, or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
active military service, it may not be presumed to have been 
so included, and it is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.203, 3.303, 3.304, 3.307, 3.309, 3.310 (2006); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

2.  A right ankle condition was not incurred in or aggravated 
by active military service, it may not be presumed to have 
been so included, and it is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.203, 3.303, 3.304, 3.307, 3.309, 3.310 (2006); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

3.  A respiratory condition (claimed as COPD) was not 
incurred in or aggravated by active military service, it may 
not be presumed to have been so incurred, and it is not 
proximately due to a service-connected disability.  
38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.203, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

4.  Anxiety was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.203, 3.303, 3.304, 3.307, 3.309, 3.310 (2006); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

5.  PTSD was not incurred in or aggravated by active military 
service, it may not be presumed to have been so incurred, and 
it is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.203, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 and 
April 2004 correspondence fulfill the provisions of 
38 U.S.C.A. § 5103(a).  A  June 2006 supplemental statement 
of the case provided notice of the type of evidence necessary 
to establish an effective date for the disabilities on 
appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims files.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.
          
As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
in turn require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his bare assertions of service stressors are not sufficient 
to establish that they occurred.  Accordingly, the claimed 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Inactive duty 
training (IDT) includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2006).

"Active duty for training" includes full-time duty for 
training, where the service member is available for duty 
around-the-clock, performed by the reserve components, i.e., 
the National Guard and the Reserves. 38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2006).  Annual training is 
an example of ADT. Inactive duty training is training duty, 
other than full time, performed by the reserve components. 38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).  
Weekend drills usually consist of four four-hour blocks of 
training and, at the end of each day, the service member is 
released from duty; weekend drills are IDT.  Thus, in the 
case of members of a Reserve component, service connection is 
granted for either an injury or disease incurred during 
annual training, but only for an injury incurred during a 
weekend drill.

Presumptive periods do not apply to ADT or IDT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform ADT or 
IDT; and (2) who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly from such ADT or IDT shall be deemed to 
have been on ADT or IDT, as the case may be.  VA will 
determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant. 38 C.F.R. § 3.6(e).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301, was amended effective in 
November 2000.  As amended, it redefined as active service a 
period of IDT during which an individual was disabled or dies 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT. Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994). Service department 
records are binding on VA for purposes of establishing 
service in the United States Armed Forces. Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 
(2006), defining the type of evidence accepted to verify 
service dates.

Low Back Condition

The service medical records indicated in June 1992 the 
veteran fell into a hole during training.  The veteran stated 
he was sent to relieve the perimeter guard and fell into a 
hole injuring his knee and lower back.  The examiner 
diagnosed the veteran with a lumbar strain.

In service medical records dated June 1995, the veteran 
reported he was in good health and had no recurrent back 
pain.  

Service medical records indicated that on his annual medical 
certificate, the veteran self-reported for 1996, 1997 and 
1998, that he did not have any medical/dental problems, had 
not had any medical or dental problems since his last 
periodic physical examination, had not been seen or treated 
by a dentist, physician, or other health care provider since 
his last periodic physical examination, had not been 
hospitalized or had surgery since his last periodic physical, 
was not currently on medication, and was not currently or in 
the past receiving VA disability, Workmen's Compensation or 
other compensation for health or physical reasons. 

In May 1999, the veteran underwent a magnetic resonance 
imaging (MRI) of the lumbosacral spine.  Dr. Goldbacher noted 
there was diffuse, moderate disc space narrowing with 
Shmorl's nodes.  Posterior osteophytic ridging was seen at L5 
with mild anterior spondylosis from L3-L5.  No compression 
fractures were seen.  There was no evidence of spondylolysis 
or spondylolisthesis.  No paravertebral soft tissue masses 
were identified.  The doctor's impression was degenerative 
changes as noted. 

In June 1999, Dr. Charles Kennedy, Chiropractor, dictated a 
letter regarding the veteran, reporting he was injured at 
work in October 1998 while moving a bin.  The veteran was 
pulling the bin when it came off in his hand and he fell 
backwards.  A piece of the bin fell onto his right foot and 
drove his heel into the cement floor.  When the fall 
occurred, the veteran also jarred his back.  Dr. Kennedy 
opined the veteran had sustained spinal injuries as a result 
of the fall.  The doctor noted the veteran had a right heel 
injury and in addition was wearing a rigid boot on his right 
ankle, causing the veteran to alter his gait which in turn 
accentuated his spinal conditions.   

In May 2000, the veteran underwent a MRI of the lumbar spine.  
Dr. Ciotola diagnosed the veteran with degenerative disc 
disease.  Tests revealed there was an annular bulge at L4-5, 
which caused a mild spinal stenosis that was minimally 
asymmetric being slightly more pronounced to the left of mid-
line.  Minimal annular bulging at L3-4 was associated with 
minimal spinal stenosis.  There were degenerative changes in 
the posterior facet joints at the L3-4 and L4-5 levels.  The 
findings were most pronounced at L3-4 on the left. 

In September 2000, the veteran responded to a Social Security 
Administration questionnaire regarding his activities.  In 
response to a question on page 9 (of 12) of the 
questionnaire, asking when did the pain begin, the veteran 
reported his pain began in October 1998 in an accident that 
happened at work.  The veteran reported a constant, sharp, 
stabbing pain that was located in his lower back, hips and 
both legs. 

In October 2002, the veteran submitted a letter from Deborah 
Mistal, Chiropractor.  Dr. Mistal reported that the veteran 
stated his injured his knees, spine, right arm and right foot 
in a fall while on active duty with the National Guard.  The 
doctor reported he needed intermittent treatment for his 
pain, as well as the emotional stress resulting from chronic 
pain and limitation caused by the injury. 

In June 2005 correspondence, the RO contacted the veteran 
requesting additional information and evidence from the 
veteran to assist him in developing his claim.  The veteran 
did not respond to this request.

Medical records present in the file and the veteran's own 
statements give conflicting accounts of the cause and nature 
of his low back condition.  

The service medical records indicated in June 1992 the 
veteran fell into a hole during training and was diagnosed 
with a lumbar strain.  However, in-service medical records 
dated June 1995, the veteran reported he was in good health 
and had no recurrent back pain.  Annual medical certificates 
of 1996, 1997 and 1998 signed by the veteran report no 
medical problems.

In records obtained from the Social Security Administration, 
the veteran submitted a June 1999 letter from Dr. Charles 
Kennedy, Chiropractor, reporting the veteran was injured at 
work in October 1998, jarring his back.  Dr. Kennedy opined 
the veteran had sustained spinal injuries as a result of the 
fall.  
  
Additionally, in September 2000, the veteran responded to a 
Social Security Administration questionnaire asking when did 
the pain begin, the veteran reported his pain began in 
October 1998 in an accident that happened at work.  

None of the competent medical evidence of record indicates 
the veteran's low back condition is actually related to in-
service duty, or to a service-connected disability.  No 
competent evidence links the current disorder to service.  
And, although in 1992 the veteran fell while on ADT and 
reported injuries to his knees and back, he was diagnosed 
with a lumbar strain, while in a 1995 medical examination the 
veteran self-reported he had no recurrent back pain.  The 
veteran's complaints of low back pain came after his work-
related accident.  Simply put, the record lacks medical 
evidence linking the currently claimed back disorder to 
active service, ADT or IDT.

Presumptive periods do not apply to ADT or IDT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, the 
application of 38 C.F.R. §§ 3.307, 3.309 (presumption of 
service incurrence), 3.306 (presumption of aggravation), and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) 
regarding the veteran's periods of ADT/IDT is not warranted 
in this case.  

The preponderance of the evidence is against service 
connection and therefore, entitlement to service connection 
must be denied.

Right Ankle Condition

The service medical records are negative for any complaints, 
treatment, or diagnosis of an ankle injury.  

In January 1999, the veteran was seen by Dr. Patney regarding 
his condition.  The veteran reported injuring his right foot 
at work in October 1998 when a piece of metal landed on his 
foot driving the heel into the ground.  The veteran also 
reported sustaining a sprained ankle which was treated 
conservatively and doing well.  The veteran reported having 
problems with his heel, he went through a course of physical 
therapy.  Upon physical examination, the examiner noted there 
was no increased uptake of the bone scan which would be 
significant with fracture.  A slight increased uptake was 
noted in both the mid-foot area, and in the area of plantar 
fascial insertion.  This would be consistent with early 
arthrosis and plantar fascitis but would also be consistent 
with mid-foot collapse.  The doctor's impression was arch 
collapse and plantar fascitis.

In June 1999, Dr. Charles Kennedy, Chiropractor, dictated a 
letter reporting the veteran was injured at work in October 
1998.  A piece of the bin fell onto his right foot and drove 
his heel into the cement floor.  The doctor noted the veteran 
had a right heel injury and in addition was wearing a rigid 
boot on his right ankle, causing the veteran to alter his 
gait.   

Service medical records indicated no complaints, treatment, 
or diagnosis of an injury to the right ankle.

Records obtained from the Social Security Administration 
indicated the veteran reported an injury to his right foot in 
October 1998 while at work.  

A causal relationship is not of evidence in medical records 
that link a right ankle condition to the veteran's 1992 knee 
and back accident.  For the reasons and bases expressed 
above, the Board concludes that the preponderance of the 
evidence is against finding that the veteran has a right 
ankle condition which is actually related to in-service duty, 
or to a service-connected disability.  As previously noted, 
presumptive periods do not apply to ADT or IDT.  Biggins, 
supra.  Finally, the Board notes that no competent evidence 
links any current right ankle disorder to service.  
Specifically, the medical records are silent for any current 
diagnosis of a right ankle condition, or for any current 
residuals of a prior ankle injury.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Id.

The preponderance of the evidence is against service 
connection and therefore, entitlement to service connection 
must be denied.

Respiratory Condition

In June 1983, the veteran underwent x-rays with Dr. Dessen of 
Hazleton Radiology Associates.  A chest study showed no lung 
or pleural abnormality, the heart and vascular shadows were 
normal.  There was no mediastinal nor disphragmatic 
abnormality.  There had been no demonstrable change since the 
previous study almost four years ago.  The diagnosis was a 
normal chest. 

The service medical records indicated that in March 1991, the 
veteran underwent an examination.  Clinical evaluation showed 
the lungs and chest were normal.

In June 1995 service medical records, the veteran reported he 
was in good health and self-reported no shortness of breath, 
no pain or pressure in his chest.  

In February 2002, the veteran stated in his claim for VA 
compensation he was exposed to asbestos and contracted COPD 
while at barracks of Fort Indiantown Gap and Camp Drum, New 
York.  The veteran did not state when and how he was exposed 
to asbestos. 

In March 2002, the veteran underwent an examination with Dr. 
Patel.  The veteran complained of shortness of breath, cough, 
at times sputum production without hemoptysis, night 
sweating, and weight loss.  The veteran reported a medical 
history of heart disease, COPD, asbestos exposure, 
hypertension, sinus infections, and ear infections.  The 
veteran reported smoking since the age of 16, one pack of 
cigarettes per day, however, he stopped smoking in 2001.  The 
veteran worked as a welder and claimed he was exposed to 
asbestos and ammonia fumes.  Upon physical examination, the 
examiner noted poor breath sounds, basal rales, no expiratory 
wheezes, no  rubs.  There was no percussion evidence of 
pleural effusion.  Percussion revealed hyper-resonant lung 
fields.  A chest x-ray performed October 2001 revealed no 
evidence of acute consolidation.  A chest x-ray in February 
2002 revealed no acute cardiopulmonary disease.  Dr. Patel's 
impression was dyspnea, etiology needed to be determined most 
likely secondary to COPD associated with a cardiac problem, a 
history of asbestosis, arterial hypertension, and 
gastroesophageal reflux disorder.

In August 2003, the veteran underwent a VA chest x-ray.  The 
examiner noted the heart and mediastinum outlines were 
unremarkable.  There were mildly increased markings in the 
lungs, likely fibrotic in nature.  There was no 
consolidation, atelectasis, pleural fluid, or pneumothorax.  
The examiner's impression was mild chronic changes in the 
lungs and no acute findings.  The primary diagnostic code was 
recorded as a minor abnormality.

In October 2003, the veteran submitted a written statement in 
support of his claim stating that his COPD was a direct 
result of inhaling fuel oil from the trucks he rode in during 
military service.

In March 2004, the veteran underwent a VA examination 
complaining of shortness of breath.  The veteran stated he 
felt much better with his new inhaler and was also using 
oxygen at home, and not getting too short of breath. Upon 
examination, the veteran had diminished breath sounds.  The 
examiner's diagnosis was COPD and a recommendation to 
continue medication.  

In April 2004, the veteran underwent an examination with Dr. 
Ciotola.  The veteran complained of fatigue and shortness of 
breath.  He had fluid retention and stated his lower 
extremities were swollen even in the morning.  Dr. Ciotola's 
assessment was chronic severe shortness of breath related to 
pulmonary disease, a history of nonocclusive coronary artery 
disease, a history of left ventricular hypertrophy with 
normal LV function and no significant gradient and mild 
hyperlipidemia.  The doctor advised the veteran to continue 
his current medication and encouraged him to continue a 
regular regimen of exercise.

In June 2005 correspondence, the RO contacted the veteran 
requesting additional information and evidence from the 
veteran to assist him in developing his claim.  The veteran 
did not respond to this request.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for COPD.

The service medical records are silent for any complaints, 
treatment or diagnosis of a respiratory condition.

In the March 2002 examination with Dr. Patel the veteran 
complained of shortness of breath and reported a medical 
history of heart disease, COPD, and workplace-related 
asbestos and ammonia exposure.  The veteran reported smoking 
since the age of 16, one pack of cigarettes per day, however, 
he stopped in 2001.  Further, Dr. Patel linked the veteran's 
COPD to a cardiac condition.

In an April 2004 examination with Dr. Ciotola, the veteran 
complained of fatigue and shortness of breath.  Dr. Ciotola's 
assessment was chronic severe shortness of breath related to 
pulmonary disease.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. The VA Manual 21-1, Part VI, 
para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases. Part (a), in essence, 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease. VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed.Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).

There is no evidence of any respiratory condition, including 
COPD, being incurred in or aggravated during ADT and IDT.  
None of the records on file suggest the veteran has 
asbestosis, that any current lung disorder is due to asbestos 
exposure, or that the veteran's lung condition is otherwise 
related to service.  The veteran has a 20 year history of 
smoking cigarettes.  Moreover, the evidence fails to show 
that the appellant suffered from or incurred a respiratory 
condition during a verified period of IDT or ADT, or that is 
related to a service-connected disability.  And, as 
previously noted, presumptive periods do not apply to ADT or 
IDT.  Biggins, supra.  Hence, the appellant's claim of 
entitlement to service connection for COPD must be denied.

As there is no evidence of any injury, incurrence or 
aggravation during active duty, ADT or IDT, or of any 
relationship to a service-connected disability, the Board 
concludes that there is no basis for granting service 
connection.  In reaching these decisions the Board notes that 
while lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide nexus evidence linking a current disorder to service. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Therefore, the veteran's statements, as well as any statement 
by his representative, which address the etiology of the 
disabilities are not competent evidence.

Anxiety Disorder

The service medical records are negative for any complaints, 
treatment, or diagnosis of an anxiety disorder.  

In June 2000, the veteran underwent an examination with Dr. 
Paz, complaining of low back pain.  Upon a review of 
symptoms, the veteran reported depression and trouble 
sleeping.  The veteran had no complaints of anxiety, 
emotional disturbance, or substance abuse.

In July 2003, the veteran underwent a VA examination.  The 
veteran had been complaining of depression due to physical 
limitations.  The veteran reported he did not feel like doing 
anything, had no energy, and was feeling down most of the 
time.  His family physician prescribed medication, which 
apparently helped but he did still get depressed at times due 
to his physical disability.  The examiner reported the 
veteran's mental status as conscious, alert and oriented 
times three, with no gross memory deficits.  His affect was 
somewhat blunted and mood was mildly depressed.  He was not 
suicidal nor homicidal.  There were no hallucinations, no 
delusions, fair insight as well as judgment.  The examiner 
diagnosed the veteran with depressive disorder, not otherwise 
specified.

In November 2003, the veteran underwent a VA psychological 
examination.  The examiner noted the veteran's psychological 
testing was invalid for interpretation due to symptom 
overreport.  The profile showed an overreport in a pattern 
consistent with either conscious intent, or crisis, the 
latter representing a plea for help.  The examiner concluded 
the psychological testing was invalid, rule out adjustment 
disorder with mixed moderate to severe depression and 
anxiety.

In June 2005 correspondence, the RO contacted the veteran 
requesting additional information and evidence from the 
veteran to assist him in developing his claim.  The veteran 
did not respond to this request.

In June 2000, the veteran underwent an examination with Dr. 
Paz, and had no complaints of anxiety, emotional disturbance, 
or substance abuse.

In July 2003, the veteran underwent a VA examination 
complaining of depression and was diagnosed with depressive 
disorder, not otherwise specified.

Upon a review of the evidence, the Board finds that none of 
the competent medical evidence of record indicates the 
veteran's claimed anxiety disorder is actually related to 
service duty (active duty, ADT or IDT), or to a service-
connected disability.  And, as discussed above, presumptive 
periods do not apply to ADT or IDT.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, the application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the veteran's periods of ADT/IDT is not warranted in this 
case.  Finally, the Board observes that the medical records 
are actually silent for any current diagnosis of an anxiety 
disorder.  Brammer, supra.

The preponderance of the evidence is against service 
connection and therefore, entitlement to service connection 
must be denied.

PTSD

The service medical records are negative for any complaints, 
treatment, or diagnosis of post traumatic stress disorder.

In July 2003, the veteran underwent a VA examination. The 
veteran did not report any suicidal thoughts, no suicidal 
episodes and never had a problem with authority.  The 
examiner reported the veteran's mental status as conscious, 
alert and oriented times three, with no gross memory 
deficits.  There were no hallucinations, no delusions, fair 
insight as well as judgment.  The examiner diagnosed the 
veteran with depressive disorder, not otherwise specified.

In November 2003, the veteran underwent a VA psychological 
examination.  The veteran expressed an interest in being 
evaluated for PTSD which the veteran believed may have 
occurred as a reaction to his physical injury/disability.  
The examiner noted the veteran's psychological testing was 
invalid for interpretation due to symptom overreport.  The 
profile showed an overreport in a pattern consistent with 
either conscious intent, or crisis, the latter representing a 
plea for help.  Overview of critical items suggested 
distress.  He presented as angry, with low frustration 
tolerance, low confidence, likely primarily manifested in 
depressive thinking, patterns of interpersonal mistrust, and 
a generalized sense of helplessness.  The veteran's problem, 
as presented in the interview, did not meet the diagnostic 
criteria for PTSD.  The examiner concluded the psychological 
testing was invalid, rule out adjustment disorder with mixed 
moderate to severe depression and anxiety.

In June 2005 correspondence, the RO contacted the veteran 
requesting additional information and evidence from the 
veteran to assist him in developing his claim.  The veteran 
did not respond to this request.

In November 2003, the veteran underwent a VA psychological 
examination during which the examiner opined the veteran did 
not meet the diagnostic criteria for PTSD.  

A causal relationship is not of evidence in medical records 
that link PTSD to the veteran's 1992 knee and back accident.  
For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has PTSD that is proximately due to 
or the result of a service-connected disability or otherwise 
related to ADT or IDT.

Finally, medical records are silent for any current diagnosis 
of PTSD.  Indeed, as noted above, a VA psychological testing 
examiner concluded the veteran did not meet the criteria for 
a PTSD diagnosis.

Upon a review of the evidence, the Board finds that none of 
the competent medical evidence of record indicates the 
veteran has the claimed PTSD which is actually related to 
service duty (active duty, ADT or IDT), or to a service-
connected disability.  And, as discussed above, presumptive 
periods do not apply to ADT or IDT.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, the application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the veteran's periods of ADT/IDT is not warranted in this 
case.  And, as further noted above, the Board observes that 
the medical records are actually silent for any current 
diagnosis of an anxiety disorder.  Brammer, supra.

The preponderance of the evidence is against service 
connection and therefore, entitlement to service connection 
must be denied.


ORDER

Entitlement to service connection for a low back condition is 
denied

Entitlement to service connection a right ankle condition is 
denied.

Entitlement to service connection for a respiratory condition 
(claimed as chronic obstructive pulmonary disease (COPD) is 
denied.

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


REMAND

A preliminary review of the record with regard to the 
veteran's claim of entitlement to service connection for 
heart condition discloses a need for further development 
prior to final appellate review.

In June 1983, Dr. Dessen of Hazleton Radiology Associates 
reported on an x-ray examination of the veteran, noting a 
chest study showed the heart and vascular shadows were 
normal.  There had been no demonstrable change since the 
previous study, almost four years ago.  The diagnosis was a 
normal chest. 

In May 1984, the veteran underwent an echocardiogram with Dr. 
Berger.  The diagnosis of Dr. Berger was findings compatible 
with hypertrophic obstructive cardiomyopathy.  

Additionally, in May 1984, the veteran underwent a cardiac 
catheterization with Dr. Duca.  Dr. Duca concluded the 
resting hemodynamics showed a mild elevation of the left 
ventricular and diastolic pressure.  There was small pressure 
gradient across the aortic valve and left ventricular outflow 
tract area with a double-lumen catheter.  There was no marked 
accentuation of the pressure gradient with Valsalva maneuver 
or with a post-extra systolic contraction.  The left 
ventriculography was normal.  The selective cine coronary 
arteriography was normal.  

In November 1989, the veteran saw Dr. Robert Sefczek of Penn 
State College of Medicine.  The veteran's clinical history 
was atypical chest pain, a history of idiopathic hypertrophic 
subaortic stenosis (IHSS) diagnosed five years previously, 
and diaphoresis.  The veteran underwent a stress thallium 
test and the examiner's impression was inferoapical 
infarction and inferobasilar ischemia.  The additional 
impression of Dr. Chambers was a negative ETT for myocardial 
ischemia by EKG criteria with baseline repolarization 
changes, no clinical angina, an appropriate hemodynamic 
response to exercise, no atrial or ventricular ectopy, and 
NYHA functional class I.

The service medical records indicated that in March 1991, the 
veteran underwent an examination.  The veteran's EKG was 
reported as normal.  

In May 1995, service medical records indicated the veteran 
underwent an ECG.  The results of the examination indicated 
an abnormal ECG that could not rule out lateral myocardial 
infarction, but which, in the examiner's opinion, was 
probably old.  

June 1995 service medical records indicated the veteran 
reported he was in good health and self-reported no pain or 
pressure in his chest, no palpitation or pounding heart, no 
heart trouble, and no high blood pressure.  The EKG was 
normal.

In September 2000, the veteran reported on a Social Security 
Administration adult disability report that he was diagnosed 
in 1981 with IHSS after undergoing a cardiac catherization at 
the Graduate Hospital of Philadelphia.

In June 2005 correspondence, the RO contacted the veteran 
requesting additional information and evidence from the 
veteran to assist him in developing his claim.  The veteran 
did not respond to this request.

After reviewing the evidence of record, it is concluded that 
the additional development, including a VA medical 
examination discussing the existence of any aggravation of 
the claimed heart disorder during a period of ADT or IDT, is 
necessary prior to final adjudication.  Accordingly, the 
issue of service connection for a heart condition is REMANDED 
for the following actions:

1.  The RO should refer the case to the 
appropriate VA examiner in order to 
ascertain the etiology of the claimed 
heart disorder.  The examiner should 
review the claims folders, and 
especially the veteran's National Guard 
service records.  The examiner should 
state whether it is as likely as not 
that the veteran's currently diagnosed 
heart disorder, if any, was incurred in 
or aggravated during a period of active 
duty service, active duty for training, 
or inactive duty training.  The 
examiner should also indicated as to 
whether it is as likely as not that the 
veteran's heart disorder is 
etiologically related to any factors 
outside the veteran's military service, 
including any prior history of smoking, 
and the degree to which those factors 
contributed to current heart disorder.  
The examiner's report should include 
pertinent findings from the record, and 
rationale for all opinions expressed.

The RO should review the supplemental 
opinion to ensure that it is in 
complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures.

2.  When the development has been 
completed, the RO should review the 
issue of service connection for a heart 
disorder based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


        ____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


